DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,274,797 has been reviewed and is not accepted.  The terminal disclaimer was signed by an attorney or agent who was not an attorney of record.  Applicant needs to file Power of Attorney to allow the attorney to sign and resubmit the Terminal disclaimer or Applicant needs to sign and resubmit the Terminal disclaimer.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim and disclosure are objected to because of the following informalities:.
Disclosure –  Paragraph [0001] line 3 - POSSIBLE LOCATIONS OF PIPELINE LEAK ", filed July 13, 202, now issued as U.S. Patent No. 11,274,797, which is hereby.
Claim 8
Line 10 – computer processing unit for receiving field data from [[a]]the set of monitoring
Line 17 – sensor within said set of sensors adapted to detect [[a]]the parameter of a
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 2-7 been renumbered  to 9-14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11,274,797 hereinafter ‘797. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 8-14 of the recent of Application discloses a method of determining a pipeline leak detection and leak location.  The method is performed within a server computer system.  The method comprises steps of receiving a first set of field data points from a first monitoring device within a set of monitoring devices, receiving a second set of field data points from a second set of monitoring devices, determining a leak has occurred based on the first and second set of data points and determining a probability distribution corresponding to a set of subranges of a range of possible leak locations.  The method is performed by a server wherein the server has a memory, a processing unit, server software application, and a network interface that interfaces with the monitoring devices to collect the field data points.
Claims 1-7 of ‘797 disclose a system of determining a pipeline leak and leak. The system include a set of monitoring devices wherein each set of the monitoring device is installed at a joint between two consecutive pipeline.  The system also has a server wherein the server has a memory, a processing unit, server software application, and a network interface that interfaces with the monitoring devices to collect the field data points.  The server receives a first set of field data points from a first monitoring device and receives a second set of data points from a second monitoring device.  The server determines a leak has occurred based on the first and second set of data points and determines a probability distribution corresponding to a set of subranges of a range of possible leak location.
Both recent application and ‘797 disclose similar method and computer equipment to detect a leak in a pipeline.  The language recited in the claim may be different but both disclose a similar invention.  The only difference is that the recent application discloses a method of performing the invention and ‘797 discloses a system of performing the invention.
Below is the chart showing the similarities and differences (underline) of claims 8-14 of the current application and claims 1-7 of US 11,274,797.
Recent Application 17/587,776
US Patent No. 11,274,797
8. A method of determining a pipeline leak and the leak location range, said method performed within a server computer system and comprising: 
1) receiving a first set of field data points from a first monitoring device within a set of monitoring devices, each field data point within said first set of field data points including a timestamp and a corresponding time-varying signal, wherein said time-varying signal is a value of said parameter, said server computer system including a server computer processing unit, some amount of memory operatively coupled to said server computer processing unit, a server software application, and a networking interface operatively coupled to said server computer processing unit for receiving field data from a set of monitoring devices, each monitoring device within said set of monitoring devices installed at a joint between two consecutive pipeline segments of a pipeline, said pipeline having a set of pipeline segments, each monitoring device within said set of monitoring device including: a) a microprocessor; b) a set of sensors operatively coupled to said microprocessor, each sensor within said set of sensors adapted to detect a parameter of a flowing material within said pipeline; c) a wireless network interface operatively coupled to said microprocessor for communicating with said server computer system; d) some amount of memory operatively coupled to said microprocessor; and e) a time receiver operatively coupled to said microprocessor; 2) receiving a second set of field data points from a second monitoring device within said set of monitoring devices, each field data point within said second set of field data points includes a timestamp and a corresponding time-varying signal; 3) analyzing said first set of field data points and said second set of field data points to determine that a leak has occurred to a first pipeline segment corresponding to said first monitoring device and said second monitoring device; and 4) determining a probability distribution corresponding to a set of subranges of a range of possible leak locations.
1. A pipeline leak detection and leak location range determination system, said system comprising: 


1) a set of monitoring devices, each monitoring device within said set of monitoring devices installed at a joint between two consecutive pipeline segments of a pipeline, said pipeline having a set of pipeline segments, each monitoring device within said set of monitoring device including: a) a microprocessor; b) a set of sensors operatively coupled to said microprocessor, each sensor within said set of sensors adapted to detect a parameter of a flowing material within said pipeline; c) a wireless network interface operatively coupled to said microprocessor for communicating with a server computer system; d) some amount of memory operatively coupled to said microprocessor; and e) a time receiver operatively coupled to said microprocessor; 2) a specialized server software application running on said server computer system, wherein said server computer includes a server computer processing unit, some amount of memory operatively coupled to said server computer processing unit, and a networking interface operatively coupled to said server computer processing unit for receiving field data from said set of monitoring devices; and 3) said server software application adapted to: a) receive a first set of field data points from a first monitoring device within said set of monitoring devices, each field data point within said first set of field data points includes a timestamp and a corresponding time-varying signal, wherein said time-varying signal is a value of said parameter; b) receive a second set of field data points from a second monitoring device within said set of monitoring devices, each field data point within said second set of field data points includes a timestamp and a corresponding time-varying signal; c) analyze said first set of field data points and said second set of field data points to determine that a leak has occurred to a first pipeline segment corresponding to said first monitoring device and said second monitoring device; and d) determine a probability distribution corresponding to a set of subranges of a range of possible leak locations.
9. The method of claim 1 further comprising: 1) determining a set of regression functions; 2) estimating a first set of arrival times from said set of regression functions by applying said set of regression functions to said first set of field data points; 3) estimating a second set of arrival times from said set of regression functions by applying said set of regression functions to said second set of field data points; 4) combining said first set of arrival times and said second set of arrival times to form a set of arrival time pairs; 5) applying a leak location determination equation to each arrival time pair within said set of arrival time pairs to derive an estimated leak location, thereby forming a set of estimated leak locations; and 6) superimposing said set of estimated leak locations to derive said probability distribution corresponding to said set of subranges of possible leak locations.
2. The pipeline leak detection and leak location range determination system of claim 1 wherein said server software application is further adapted to: 1) determine a set of regression functions; 2) estimate a first set of arrival times from said set of regression functions by applying said set of regression functions to said first set of field data points; 3) estimate a second set of arrival times from said set of regression functions by applying said set of regression functions to said second set of field data points; 4) combine said first set of arrival times and said second set of arrival times to form a set of arrival time pairs; 5) apply a leak location determination equation to each arrival time pair within said set of arrival time pairs to derive an estimated leak location, thereby forming a set of estimated leak locations; and 6) superimpose said set of estimated leak locations to derive said probability distribution corresponding to said set of subranges of possible leak locations.
10. The method of claim 2 wherein said parameter is a pressure parameter, a temperature parameter or a velocity parameter.
3 The pipeline leak detection and leak location range determination system of claim 2 wherein said parameter is a pressure parameter, a temperature parameter or a velocity parameter.
11. The method of claim 3 wherein said pressure parameter is a negative pressure wave parameter.
4. The pipeline leak detection and leak location range determination system of claim 3 wherein said pressure parameter is a negative pressure wave parameter.
12  The method of claim 3 wherein said leak location determination equation is an equation of: 
    PNG
    media_image1.png
    18
    216
    media_image1.png
    Greyscale
 where Xleak refers to a leak location, L stands for the full length of a segment within said set of pipeline segments, v stands for the sound velocity, t2 refers to the timestamp when the negative pressure wave of a leak is detected by said second monitoring device, and t1 refers to the timestamp when the negative pressure wave of said leak was detected by said first monitoring device.
5. The pipeline leak detection and leak location  range determination system of claim 3 wherein said leak location determination equation is an equation of: 
    PNG
    media_image1.png
    18
    216
    media_image1.png
    Greyscale
 where Xleak refers to a leak location, L stands for the full length of a segment within said set of pipeline segments, v stands for the sound velocity, t2 refers to the timestamp when the negative pressure wave of a leak is detected by said second monitoring device, and t1 refers to the timestamp when the negative pressure wave of said leak was detected by said first monitoring device.
13. The method of claim 5 wherein said server software application performs a regression analysis to derive said probability distribution using a regression model: 
    PNG
    media_image2.png
    18
    97
    media_image2.png
    Greyscale
 where Y represents multiple time-varying signals, X represents timestamps of time- varying signals, and fl represents a finite number of unknown parameters of the regression function f that are estimated from data points.
6 The pipeline leak detection and leak location range determination system of claim 5 wherein said server software application performs a regression analysis to derive said probability distribution using a regression model: 
    PNG
    media_image3.png
    22
    118
    media_image3.png
    Greyscale
 where Y represents multiple time-varying signals, X represents timestamps of time- varying signals, and fi represents a finite number of unknown parameters of the regression function f [[ef]] that are estimated from data points.
14. The method of claim 6 wherein said set of regression functions are Ramp functions: 
    PNG
    media_image4.png
    38
    254
    media_image4.png
    Greyscale
 where y(x) represents time-varying pressure signals, x represents timestamps and R=[p1, 32, [33], P1i represents time-varying pressure signal without a leak, - R2 represents the time-varying pressure signal decreasing rate when a leak occurs, R3 represents the arrival-time of the negative pressure wave when a leak occurs.
7 The pipeline leak detection and leak location range determination system of claim 6 wherein said set of regression functions are Ramp functions: 
    PNG
    media_image5.png
    46
    309
    media_image5.png
    Greyscale
 where y(x) represents time-varying pressure signals, x represents timestamps and 3=[1, P2, 33], 1 represents time-varying pressure signal without a leak, - P12 represents the time-varying pressure signal decreasing rate when a leak occurs, .a represents the arrival-time of the negative pressure wave when a leak occurs.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 depends on claim 1 but claim 1 is cancelled.  Claims 10 depends on claim 2 but claim 2 is cancelled.  Claim 11 depends on claim 3 but claim 3 is cancelled.  Claim 12 depend on claim 3 but claim 3 is cancelled.  Claim 13 depends on claim 5 but claim 5 is cancelled.  Claim 14 depend on claim  6 but claim 6 is cancelled.
For examine on the merit, Examiner interprets the claims as following: claim 9 depends on claim 8, claim 10 depends on claim 9, claim 11 depends on claim 10, claim 12 depends on 10, claim 13 depends on claim 12 and claim 14 depends on claim 13.
Claim 8 recites the limitation "said" in “said parameter”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9-14 recites the limitation "the" in “the method of claim”.  There is insufficient antecedent basis for this limitation in the claim

Allowable Subject Matter
Claim 8-14 would be allowed if rewritten to overcome the rejection of  Non-statutory double patenting and 35 USC 112b.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Technique for search of pipeline leakage according to Acoustic Signal Analysis” disclosed a method of using acoustic signal to locate leak and determine location distance of a leak in pipeline system.
“Toward achieving a reliable Leakage detection and localization algorithm for application in water piping networks: an overview” disclosed a method of using acoustic signal to locate leak and determine location distance of a leak in pipeline system.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claim 8, the prior art does not teach or suggest the claimed invention having “determine a probability distribution corresponding to a set of subranges of a range of possible leak locations”, and a combination of other limitations thereof as recited in the claims.
Regarding to claim 9-14, the claims have been found allowable due to their dependencies to claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breen can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2857

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857